 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   RAUL ARELLANO,                                       Case No.: 3:18-cv-02391-BTM-WVG
     CDCR #AH-1995,
 9
                                         Plaintiff,       ORDER:
10
     vs.                                                  1) GRANTING MOTION TO
11
     Dr. MICHAEL BALBIN SANTOS,                           PROCEED IN FORMA PAUPERIS
12   Primary Care Provider; CALIFORNIA                    [ECF No. 2]
13   CORR. HEALTH CARE SERVICES;
     DANIEL PARAMO, Warden;                               2) DISMISSING DEFENDANTS
14   CALIFORNIA DEPARTMENT OF                             PURSUANT TO 28 U.S.C. § 1915(e)(2)
     CORRECTIONS & REHABILITATION,                        AND § 1915A(b)
15
16                                   Defendants.          3) PROVIDING NOTICE OF TRO
                                                          AND DIRECTING DEFENDANT
17
                                                          SANTOS TO RESPOND
18                                                        [ECF No. 3]
19
                                                          AND
20
                                                          4) DIRECTING U.S. MARSHAL TO
21
                                                          EFFECT SERVICE UPON
22                                                        DEFENDANT SANTOS PURSUANT
                                                          TO 28 U.S.C. § 1915(d) AND
23
                                                          Fed. R. Civ. P. 4(c)(3)
24
25         Raul Arellano (“Plaintiff”), currently incarcerated at Richard J. Donovan
26   Correctional Facility (“RJD”) in San Diego, California, and proceeding pro se, filed this
27   civil rights action pursuant to 42 U.S.C. § 1983, on October 18, 2018. See Compl., ECF
28   No. 1 at 1. Plaintiff did not pay the filing fee required by 28 U.S.C. § 1914(a) at the time
                                                      1
                                                                             3:18-cv-02391-BTM-WVG
 1   of filing; instead, he filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28
 2   U.S.C. § 1915(a) (ECF No. 2), together with a Motion for a Temporary Restraining Order
 3   (“TRO”) (ECF No. 3).
 4   I.    Motion to Proceed IFP
 5         All parties instituting any civil action, suit or proceeding in a district court of the
 6   United States, except an application for writ of habeas corpus, must pay a filing fee of
 7   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 8   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 9   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
10   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
11   IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
12   Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182,
13   1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28
14   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
15         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
16   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
17   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
18   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
19   trust account statement, the Court assesses an initial payment of 20% of (a) the average
20   monthly deposits in the account for the past six months, or (b) the average monthly
21   balance in the account for the past six months, whichever is greater, unless the prisoner
22   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
23   custody of the prisoner then collects subsequent payments, assessed at 20% of the
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                               3:18-cv-02391-BTM-WVG
 1   preceding month’s income, in any month in which his account exceeds $10, and forwards
 2   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
 3   Bruce, 136 S. Ct. at 629.
 4         In support of his IFP Motion, Plaintiff has submitted a copy of his CDCR Inmate
 5   Statement Report as well as a Prison Certificate completed by an accounting officer at
 6   RJD. See ECF No. 2 at 3-4; ECF No. 4; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2;
 7   Andrews, 398 F.3d at 1119. These statements show that Plaintiff has carried an average
 8   monthly balance of $.66 and has had $.59 in average monthly deposits credited to his
 9   account over the 6-month period immediately preceding the filing of his Complaint; but
10   he had no available money on the books at the time of filing. See ECF No. 4 at 1.
11         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2) and
12   assesses his initial partial filing fee to be $.13 pursuant to 28 U.S.C. § 1915(b)(1).
13   Because he had no available balance at the time of filing, however, the Court will direct
14   the Acting Secretary of the CDCR, or his designee, to collect the initial $.13 filing fee
15   assessed only if sufficient funds are available in Plaintiff’s account at the time this Order
16   is executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be
17   prohibited from bringing a civil action or appealing a civil action or criminal judgment
18   for the reason that the prisoner has no assets and no means by which to pay the initial
19   partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28
20   U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case
21   based solely on a “failure to pay ... due to the lack of funds available to him when
22   payment is ordered.”). The remaining balance of the $350 total fee owed in this case must
23   be collected by the agency having custody of the prisoner and forwarded to the Clerk of
24   the Court pursuant to 28 U.S.C. § 1915(b)(2).
25   II.   Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
26         A.     Standard of Review
27         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
28   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
                                                   3
                                                                              3:18-cv-02391-BTM-WVG
 1   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
 2   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
 3   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 4   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
 5   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
 6   the targets of frivolous or malicious suits need not bear the expense of responding.’”
 7   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
 8   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 9         “The standard for determining whether a plaintiff has failed to state a claim upon
10   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
11   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
12   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
13   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
14   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
15   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
16   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
17   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
18         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
19   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
20   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
21   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
22   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
23   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
24   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
25   (9th Cir. 2009).
26   ///
27   ///
28   ///
                                                     4
                                                                                 3:18-cv-02391-BTM-WVG
 1         B.     Plaintiff’s Allegations2
 2         Plaintiff suffers from hypertension, diabetes, epileptic seizures, and “ongoing pain”
 3   due to neuropathy and nerve damage to his head and lower back caused by an “excessive
 4   force incident” in 2010, a fall from his bunk during a seizure in 2012, and a suicide
 5   attempt in April 2018. See Compl., ECF No. 1 at 3; Decl. in Supp. of TRO, ECF No. 3 at
 6   2-3. For these ailments, from 2011 through 2015, Plaintiff claims to have been prescribed
 7   Keppra and Dilantin for the seizures, and various pain medications including Naproxen,
 8   Ibuprofen, Amitriptyline, and Sulindac, but he claims they caused “severe side effects”
 9   and were ineffective. See ECF No. 3 at 2.3
10         In late 2015, Plaintiff was prescribed Depakote and a “low dose” of Gabapentin,
11   which he alleges is “for both pain/seizure[s].” See ECF No. 3 at 2. While he still suffered
12
13
     2
       Plaintiff’s Complaint provides a “summary” of his claimed constitutional violations, see
14   Compl., ECF No. 1 at 3, but it incorporates by reference more detailed factual allegations
15   included in a Declaration attached to his TRO. Id.; see also ECF No. 3 at 2-5. Accordingly,
     the Court will consider the facts alleged in Plaintiff’s Declaration in determining whether
16   he has stated a plausible claim upon which § 1983 relief may be granted. See Tellabs, Inc.
17   v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (“[C]ourts must consider the
     complaint in its entirety, as well as other sources courts ordinarily examine when ruling on
18   Rule 12(b)(6) motions to dismiss, in particular, documents incorporated into the complaint
19   by reference, and matters of which a court may take judicial notice.”).
20   3
       Plaintiff has filed eight other civil rights actions in the Southern District of California
21   beginning in March 2014. See https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?
     sid =88d746c5d19b4114946626b63dc0738b (last visited Nov. 14, 2018). Seven of those
22   cases remain pending, and four of them contain Eighth Amendment inadequate medical
23   care allegations similar to those alleged here. However, all of Plaintiff’s previously filed
     claims arose years before the incidents at issue in this case, and all name different RJD
24   doctors, nurses, and inmate appeals officials as Defendants. None appear duplicative of the
25   claims Plaintiff alleges against Dr. Santos in this latest case, which Plaintiff contends first
     arose at RJD on September 25, 2018, and which remain “ongoing.” See Compl., ECF No.
26   1 at 1, 3-4; cf. Arellano v. Hodge, et al., S.D. Cal. Civil Case No. 3:14-cv-00590-JLS-JLB;
27   Arellano v. Sedighi, et al., S.D. Cal. Civil Case No. 3:15-cv-02059-AJB-BGS; Arellano v.
     Melton, et al., 3:15-cv-02069-JAH-NLS; and Arellano v. Dean, et al., 3:15-cv-02247-
28   BEN-JLB.
                                                    5
                                                                               3:18-cv-02391-BTM-WVG
 1   seizures in 2016, Plaintiff noticed that as “they (different doctors) increased [the]
 2   Gabapentin,” his seizures decreased in both frequency and severity. Id. By “May or so of
 3   2017,” Plaintiff was prescribed a 2700 mg dose of Gabapentin, which he contends “was
 4   controlling [his] seizures,” and he “stayed on that level for a year.” Id.
 5          In April 2018, Plaintiff suffered a family tragedy and attempted suicide by cutting
 6   his wrists and “throwing” himself from a bunk “head first.” See ECF No. 3 at 3. Plaintiff
 7   claims to have sustained a concussion, temporary blindness, and “permanent blurry
 8   vision” as a result, and was temporarily prescribed Tylenol with codeine for pain while
 9   he remained in the “suicidal infirmary.” Id. After his release from the infirmary, Plaintiff
10   was assigned to Dr. Santos. Id.
11          In May 2018, Plaintiff claims he told Dr. Santos of his medical and mental health
12   history and reported the neck and wrist injuries he had just sustained as a result of his
13   suicide attempt was so severe it was interfering with his ability to walk, exercise, breathe,
14   and sleep. Id. Plaintiff reported the Gabapentin “seem[ed] to alleviate” these issues, so he
15   requested an increased dosage because he had developed a tolerance to it, and his other
16   pain meds were “ineffective” and caused side effects that “put [his] health and life at
17   risk.” Id.
18          Plaintiff contends Dr. Santos “said he didn’t care what [Plaintiff] was going
19   thr[ough],” and would decrease Plaintiff’s dosage to 2400 mg instead. Id. Plaintiff further
20   claims Dr. Santos stated that if he complained again, he would “take them all off,”
21   because Plaintiff was a “convict” and “c[ould not] be trusted.” Id.
22          Plaintiff claims his pain continued, so he filed “another medical request.” Id. On
23   September 25, 2018, Dr. Santos examined Plaintiff, who told him he feared the increase
24   in pain would trigger seizures. Id. But Dr. Santos “took [him] off” Gabapentin altogether,
25   without a “justifiable reason,” with “deliberate indifference,” and without prescribing
26   “other effective and adequate pain & seizure medication.” See Compl., ECF No. 1 at 3;
27   ECF No. 3 at 3. Plaintiff further alleges Dr. Santos “said he was taking [Plaintiff] off” the
28   Gabapentin “due to [his] submitting [a] complaint about inadequate medical treatment.”
                                                   6
                                                                              3:18-cv-02391-BTM-WVG
 1   See Compl. ECF No. 1 at 4.
 2         Plaintiff claims to have suffered 5 seizures between September 25, 2018, and
 3   October 17, 2018, which he alleges is due to his “uncontrol[led] severe pain,” and Dr.
 4   Santos’ refusal to prescribe a sufficient dosage of Gabapentin. See ECF No. 1 at 3; ECF
 5   No. 3 at 4. He seeks $60,000 in damages based on alleged First and Eighth Amendment
 6   violations, and immediate injunctive relief requiring “2700 mg of Gabapentin” and to be
 7   “referred to another doctor.” Id., ECF No. 1 at 3-4, 6.
 8         C.     42 U.S.C. § 1983
 9         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
10   elements: (1) that a right secured by the Constitution or laws of the United States was
11   violated, and (2) that the alleged violation was committed by a person acting under the
12   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
13   1035-36 (9th Cir. 2015).
14         D.     Improper Defendants
15         In addition to Dr. Santos, who Plaintiff claims acted under color of state law as his
16   primary care provider at RJD, see Compl., ECF No. 1 at 2, Plaintiff also includes
17   California Correctional Health Care Services (“CCHCS”), the California Department of
18   Corrections and Rehabilitation (“CDCR”), and RJD’s former Warden, Daniel Paramo, as
19   Defendants. Id. But he includes no further mention of any of these purported parties in
20   the body of either his Complaint or his TRO, and he and fails to include any “further
21   factual enhancement” to show how, or to what extent, any of them may be held liable for
22   any constitutional injury. See Iqbal, 556 U.S. at 676-77; Jones v. Comm’ty Redev. Agency
23   of City of Los Angeles, 733 F.2d 646, 649 (9th Cir. 1984) (even pro se plaintiff must
24   “allege with at least some degree of particularity overt acts which defendants engaged in”
25   in order to state a claim).
26          First, as to Warden Paramo, Plaintiff claims only that he “[i]s responsible for the
27   prisoners to get adequate medical care.” Id. at 2. But “vicarious liability is inapplicable to
28   … § 1983 suits, [and] a plaintiff must plead that each Government-official defendant,
                                                   7
                                                                              3:18-cv-02391-BTM-WVG
 1   through [his] own individual actions, has violated the Constitution,” in order to plead a
 2   plausible claim for relief. Iqbal, 556 U.S. at 676; see also Crowley v. Bannister, 734 F.3d
 3   967, 977 (9th Cir. 2013) (supervisor may be held liable under Section 1983 only if there
 4   is “a sufficient causal connection between the supervisor’s wrongful conduct and the
 5   constitutional violation”) (citations and internal quotation marks omitted).
 6         Second, to the extent Plaintiff wishes to impose liability on state departments or
 7   agencies like the CDCR and CCHCS, they are immune from suit under the Eleventh
 8   Amendment. See 28 U.S.C. § 1915(e)(2)(B)(iii); § 1915A(b)(2); Will v. Michigan Dep’t
 9   of State Police, 491 U.S. 58, 66 (1989); Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th
10   Cir. 1995) (per curiam) (holding that prisoner’s Eighth Amendment claims against CDCR
11   for damages and injunctive relief were barred by Eleventh Amendment immunity);
12   Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (Eleventh
13   Amendment immunity extends to state agencies); see also Cooksey v. California Corr.
14   Health Care Servs., No. 2:16-CV-1282-JAM-EFB P, 2017 WL 1495164, at *3 (E.D. Cal.
15   Apr. 26, 2017) (dismissing claims alleged against Defendants CDCR & CCHCS sua
16   sponte pursuant to 28 U.S.C. § 1915A as barred by the Eleventh Amendment).
17         For these reasons, the Court dismisses Defendants Paramo, CDCR, and CCHCS as
18   parties to this action sua sponte pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), (iii) and 28
19   U.S.C. § 1915A(b)(1), (2); Lopez, 203 F.3d at 1126-27; Wilhelm, 680 F.3d at 1121.
20         E.     Defendant Santos
21         As to Plaintiff’s allegations against Dr. Santos however, the Court finds his
22   Complaint contains plausible First Amendment retaliation and Eighth Amendment
23   inadequate medical care claims sufficient to survive the “low threshold” set to withstand
24   the sua sponte screening required by 28 U.S.C. §§ 1915(e)(2) and 1915A(b). See
25   Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678; Farmer v. Brennan, 511 U.S. 825, 837
26   (1994) (failure to protect claims under the Eighth Amendment require a showing that “the
27   official [knew] of and disregard[ed] an excessive risk to inmate health or safety.”); Jett v.
28   Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (to maintain an Eighth Amendment claim
                                                   8
                                                                              3:18-cv-02391-BTM-WVG
 1   based on medical care in prison, a prisoner must show deliberate indifference to his
 2   serious medical needs) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)) (quotation
 3   marks omitted); Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (“Within the
 4   prison context, a viable claim of First Amendment retaliation entails five basic elements:
 5   (1) An assertion that a state actor took some adverse action against an inmate (2) because
 6   of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s
 7   exercise of his First Amendment rights, and (5) the action did not reasonably advance a
 8   legitimate correctional goal.”).
 9         Therefore, the Court will order the U.S. Marshal to effect service upon Defendant
10   Santos on Plaintiff’s behalf. See 28 U.S.C. § 1915(d) (“The officers of the court shall
11   issue and serve all process, and perform all duties in [IFP] cases.”); FED. R. CIV. P.
12   4(c)(3) (“[T]he court may order that service be made by a United States marshal or
13   deputy marshal ... if the plaintiff is authorized to proceed in forma pauperis under 28
14   U.S.C. § 1915.”).4
15   ///
16
17
     4
      Plaintiff is cautioned that “the sua sponte screening and dismissal procedure is cumulative
18   of, and not a substitute for, any subsequent Rule 12(b)(6) motion that [a defendant] may
19   choose to bring.” Teahan v. Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).
     However, the Court finds it is not “clear from the face of the complaint,” whether Plaintiff
20   has exhausted all “available” administrative remedies pursuant to 42 U.S.C. § 1997e(a).
21   See Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir. 2014) (en banc); Williams v. Paramo,
     775 F.3d 1182, 1191 (9th Cir. 2015). While Plaintiff admits he is “proceeding right now
22   through the 602 process,” he also claims to face “[i]mminent danger” as a result of Dr.
23   Santos’s actions and requests immediate injunctive relief via a TRO to avoid “extreme
     damage to [his] health. See Compl., ECF No. 1 at 5. “[A]n inmate is required to exhaust
24   those, but only those, grievance procedures that are ‘capable of use’ to obtain ‘some relief
25   for the action complained of.’” Ross v. Blake, __U.S. __, 136 S. Ct. 1850, 1859 (2016)
     (quoting Booth v. Churner, 532 U.S. 731, 738, (2001)). Therefore, because exhaustion is
26   an affirmative defense, Defendant Santos “will have to present probative evidence ... ‘to
27   plead and prove’ ... that [Plaintiff] has failed to exhaust” all available administrative
     remedies pursuant to Fed. R. Civ. P. 56, should he elect to defend on this basis. Albino, 747
28   F.3d at 1169 (quoting Jones v. Bock, 549 U.S. 199, 204 (2007)).
                                                   9
                                                                             3:18-cv-02391-BTM-WVG
 1   III.   Motion for TRO
 2          Finally, Plaintiff has filed an ex parte Motion for a Temporary Restraining Order
 3   (ECF No. 3), in which he requests that the Court order Dr. Santos to prescribe him at
 4   least 2700 mg of Gabapentin and to “add an upgrade to 3600 mg (the highest dosage) or
 5   add an additional pain reliever to minimize the high level of pain that [he] experience[s]
 6   between 8 p.m. and 9 a.m.” See ECF No. 3 at 6.
 7          A.    Standard of Review
 8          Federal Rule of Civil Procedure 65 governs preliminary injunctions and temporary
 9   restraining orders. Plaintiffs seeking a TRO must provide written or oral notice to the
10   party or parties potentially subject to a TRO unless the plaintiff seeking the TRO meets
11   the requirements of Rule 65(b)(1)(A)-(B). Ochoa v. Campbell, 266 F. Supp. 3d 1237,
12   1248 (E.D. Wash. 2017), appeal dismissed as moot sub nom. Sanchez Ochoa v.
13   Campbell, 716 F. App’x 741 (9th Cir. 2018).
14          A court may only issue a TRO without notice to the adverse party if:
15          (A) specific facts in an affidavit or a verified complaint clearly show that
16          immediate and irreparable injury, loss, or damage will result to the movant before
            the adverse party can be heard in opposition; and
17
            (B) the movant’s attorney certifies in writing any efforts made to give notice and
18          the reasons why it should not be required.
19   Fed. R. Civ. P. 65(b)(1). The Supreme Court has held, “[e]x parte temporary restraining
20   orders are no doubt necessary in certain circumstances, but under federal law they should
21   be restricted to serving their underlying purpose of preserving the status quo and
22   preventing irreparable harm just so long as is necessary to hold a hearing, and no longer.”
23   Granny Goose Foods, Inc. v. Teamsters, 415 U.S. 423, 438-39 (1974). Ex parte TROs
24   “may be appropriate ‘where notice to the adverse party is impossible either because the
25   identity of the adverse party is unknown or because a known party cannot be located in
26   time for a hearing.’” Reno Air Racing Ass’n, Inc. v. McCord, 452 F.3d 1126, 1131 (9th
27   Cir. 2006) (quoting Am. Can Co. v. Mansukhani, 742 F.2d 314, 322 (9th Cir. 1984)).
28   ///
                                                  10
                                                                            3:18-cv-02391-BTM-WVG
 1         B.     Application to Plaintiff’s Case
 2         The Court notes this case is still in its preliminary screening stage, the United
 3   States Marshal has yet to effect service upon Dr. Santos on his behalf, and while Plaintiff
 4   has filed his TRO with the Clerk of the Court together with his Complaint, he has failed
 5   to satisfy Rule 65(b)(1)(B)’s notice requirements.
 6         However, Plaintiff has set forth “specific facts in an affidavit or a verified
 7   complaint [to] clearly show that immediate and irreparable injury, loss, or damage will
 8   result” before Defendant Santos can be properly served and heard in opposition. See Fed.
 9   R. Civ. P. 65(b)(1)(A). Specifically, Plaintiff claims the levels of medication provided by
10   Dr. Santos are insufficient to control his seizures or pain, that he has already suffered
11   three seizures between September 25, 2018, and October 8, 2018, as a result, and that his
12   “life [is] at risk” because “everytime [he] ha[s] a seizure [he] [has] fallen” and hit his
13   head on the concrete cell floor. See ECF No. 3 at 3-4.
14         Because the Court finds these allegations of potential harm and risk of injury
15   serious and not merely speculative, see Caribbean Marine Servs. Co., Inc. v. Baldridge,
16   844 F.2d 668, 674-75 (9th Cir. 1988), the Court hereby NOTIFIES the California
17   Department of Justice Office of the Attorney General of Plaintiff’s TRO and ORDERS
18   that they file a brief written response to Plaintiff’s claims of immediate and irreparable
19   injury with respect to his current medical condition and medication status on Dr. Santos’s
20   behalf within 14 days of this Order. After the Court has reviewed that response, it will
21   then issue a separate written Order with respect to Plaintiff’s TRO, but no personal
22   appearances will be required unless the Court orders otherwise. See S.D. Cal. CivLR
23   7.1.d.1.
24   IV.   Conclusion and Orders
25         Based on the foregoing, the Court:
26         1.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
27   (ECF No. 2).
28   ///
                                                    11
                                                                               3:18-cv-02391-BTM-WVG
 1         2.     ORDERS the Acting Secretary of the CDCR, or his designee, to collect
 2   from Plaintiff’s trust account the $.13 initial filing fee assessed, if those funds are
 3   available at the time this Order is executed, and to forward whatever balance remains of
 4   the full $350 owed in monthly payments in an amount equal to twenty percent (20%) of
 5   the preceding month’s income to the Clerk of the Court each time the amount in
 6   Plaintiff’s account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS
 7   MUST BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO
 8   THIS ACTION.
 9         3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
10   Diaz, Acting Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
11         4.     DISMISSES Defendants California Correctional Health Care Services
12   (CCHCS), Warden Daniel Paramo, and the California Department of Corrections and
13   Rehabilitation (CDCR) as parties to this matter based on Plaintiff’s failure to state a claim
14   against them pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1).
15         5.     DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF
16   No. 1) upon Dr. Michael Balbin Santos, and forward it to Plaintiff along with a blank
17   U.S. Marshal Form 285 for this Defendant. In addition, the Clerk will provide Plaintiff
18   with a certified copy of this Order, a certified copy of his Complaint (ECF No. 1), and the
19   summons so that he may serve Dr. Santos. Upon receipt of this “IFP Package,” Plaintiff
20   must complete the USM Form 285 as completely and accurately as possible, include an
21   address where Dr. Santos may be found and/or subject to service pursuant to S.D. Cal.
22   CivLR 4.1c., and return it to the United States Marshal according to the instructions the
23   Clerk provides in the letter accompanying his IFP package.
24         6.     ORDERS the U.S. Marshal to serve a copy of the Complaint (ECF No. 1),
25   and summons upon Dr. Santos as directed by Plaintiff on the USM Form 285 provided to
26   him. All costs of that service will be advanced by the United States. See 28 U.S.C.
27   § 1915(d); Fed. R. Civ. P. 4(c)(3).
28   ///
                                                    12
                                                                               3:18-cv-02391-BTM-WVG
 1         7.       ORDERS Defendant Santos, once he has been served, to reply to Plaintiff’s
 2   Complaint within the time provided by the applicable provisions of Federal Rule of Civil
 3   Procedure 12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be
 4   permitted to “waive the right to reply to any action brought by a prisoner confined in any
 5   jail, prison, or other correctional facility under section 1983,” once the Court has
 6   conducted its sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b),
 7   and thus, has made a preliminary determination based on the face on the pleading alone
 8   that Plaintiff has a “reasonable opportunity to prevail on the merits,” defendant is
 9   required to respond).
10         8.       ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
11   serve upon Defendant Santos, or if appearance has been entered by counsel, upon
12   Defendant’s counsel, a copy of every further pleading, motion, or other document
13   submitted for the Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must
14   include with every original document he seeks to file with the Clerk of the Court, a
15   certificate stating the manner in which a true and correct copy of that document has been
16   served on Defendant or his counsel, and the date of that service. See S.D. Cal. CivLR 5.2.
17   Any document received by the Court which has not been properly filed with the Clerk or
18   which fails to include a Certificate of Service upon the Defendant, or his counsel, may be
19   disregarded.
20         9.       NOTIFIES the California Department of Justice, Office of the Attorney
21   General, of Plaintiff’s Motion for a TRO and ORDERS that they file a brief written
22   response to Plaintiff’s claims of immediate and irreparable injury with respect to his
23   current medical condition and medication status on Dr. Santos’s behalf within 14 days of
24   this Order.
25   The Clerk of the Court is DIRECTED to serve a copy of Plaintiff’s Complaint (ECF No.
26   1), his TRO (ECF No. 3), and this Order upon:
27          MONICA N. ANDERSON
             Senior Assistant Attorney General
28
                                                  13
                                                                             3:18-cv-02391-BTM-WVG
 1         California Department of Justice
           Office of the Attorney General
 2
           1300 I Street
 3         P.O. Box 944255
 4         Sacramento, California 94244-2550
 5   and
           MICHELLE DES JARDINS
 6         Supervising Deputy Attorney General
 7         California Department of Justice
 8         Office of the Attorney General
           600 West Broadway Street, Suite 1800
 9         San Diego, California 92101.
10
           Upon receipt and review of Defendant’s response to Plaintiff’s Motion for a TRO,
11
     the Court will take the Motion under submission and issue a written Order in due course.
12
     No appearances will be required unless the Court orders otherwise. See S.D. Cal. CivLR
13
     7.1.d.1.
14
           IT IS SO ORDERED.
15
16
     Dated: November 28, 2018
17
                                               Hon. Barry Ted Moskowitz, Chief Judge
18
                                               United States District Court
19
20
21
22
23
24
25
26
27
28
                                                14
                                                                          3:18-cv-02391-BTM-WVG
